NOT DESIGNATED FOR PUBLICATION

                                             No. 112,764

                IN THE SUPREME COURT OF THE STATE OF KANSAS

                                EMILY GREER, a Minor Child,
                        By and Through Her Next Friend, JOHN FARBO,
                                        Appellants,

                                                   v.

                                  DANA GREER and JACK GREER,
                                          Appellees.

                                   MEMORANDUM OPINION

        Appeal from Franklin District Court; ERIC W. GODDERZ, judge. Opinion filed December 23,
2016. Petition for review improvidently granted.


        John A. Boyd, of Finch, Covington & Boyd, Chtd., of Ottawa, was on the brief for appellants.


        No appearance by appellees.


        Per Curiam: This court granted the petition for review in this matter to resolve
important questions of constitutional law concerning familial relations raised as questions
of first impression in Kansas. Today, we determine that the petition for review was
improvidently granted because the full record now before us is inadequate on its face to
fully and fairly resolve these matters of significant statewide concern and importance.
This decision is identical in effect to a denial of the petition for review in the first
instance, and a "'denial of a petition for review imports no opinion on the merits of the
case.'" State v. Eisenhour, 305 Kan. 409, ___ P.3d ___, 2016 WL 6311877, at *2 (No.
111,478, filed October 28, 2016) (quoting Supreme Court Rule 8.03[g] [2015 Kan. Ct. R.
Annot. 81]).


        Petition for review improvidently granted.